744 N.W.2d 158 (2008)
CITY OF DETROIT, dba Planning and Economic Development, Plaintiff-Appellant,
v.
James B. THOMAS, Defendant/Counter Plaintiff/Appellee, and
Glenn Arthur and Chanty Arthur, Defendants/Cross Defendants/Appellees and
Citibank NA, Defendant/Cross Plaintiff/Appellee and
Citifinancial NA, Defendant.
Docket No. 135303. COA No. 274529.
Supreme Court of Michigan.
February 19, 2008.
On order of the Court, the application for leave to appeal the July 31, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.